* Writ of certiorari granted November 27, 1933.
Plaintiff succeeded to all the rights of Liberty Oil Company in a lease under which that company was tenant and the present defendants were owners. Having paid certain paving assessments levied against the said property, plaintiff, alleging that it was not obligated under the terms of the said lease to pay the said charges, and that the said payments were made only because it was required to make them in order to maintain its peaceable possession of the premises, now seeks from the owners of the property reimbursement of the amounts so paid.
In Liberty Oil Company, Ltd., v. Mary Joy et al., 150 So. 440, decided by us to-day, we held that the written lease cannot be construed otherwise than as placing upon the tenant the duty of making payments of the special paving charges.
Plaintiff has no greater rights than had the original tenant whose lease it has assumed, and plaintiff is likewise obligated, as was the original tenant.
For the reasons given in Liberty Oil Co. v. Joy et al., it is ordered, adjudged, and decreed that our original decree be and it is reinstated and made the final judgment of this court.
Original decree reinstated.